DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 8/29/2022.  

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Minamimoto et al (US 2015/0256344) in view of Ray et al (US 11,114,179).
	Regarding Claim 1, Minamimoto teaches a method implemented on a host having at least one processor, a storage and a communication platform to connect to a network for evaluating a storage medium, the method comprising: 
	receiving a user request to evaluate a storage medium coupled to a first controller via a user interface of the host (“the management command is received from the host,” Paragraph 0051 and step S51 of Fig. 8, the command received from a user, Paragraphs 0015-0016); 
	transmitting a command to the first controller in communication with the host (see Fig. 2, where commands travel from the host to the memory controller 24) to obtain a binding history table associated with the storage medium from the first controller (binding history table corresponding to operation log, obtained at step S59 of Fig. 8 and the operation log itself is shown as the table of Fig. 3), wherein the binding history table is configured to record information of each distinctive controller that has been coupled to the storage medium (as only one storage controller is used in the invention of Minamimoto, the binding history table is configured to record information of each distinctive controller that has been coupled to the storage medium).
	However, the cited prior art does not explicitly teach determining whether the storage medium is a second-hand storage medium based on the binding history table associated with the storage medium.
	Ray teaches determining whether the storage medium is a second-hand storage medium based on a binding history table associated with the storage medium (a memory is determined to be recycled/second hand based on a plurality/table of parameters, abstract).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the determination of Ray in the cited prior art so that a customer may easily determine the reliability of the storage medium (C1 L15-30).

	Claim 14 is the host corresponding to the method of claim 1, and is rejected under similar rationale.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103

	Applicant's argument on pages 1-3 that the cited prior art – specifically Minamimoto - fails to teach or suggest, “wherein the binding history table is configured to record information of each distinctive controller that has been coupled to the storage medium” has been considered but is not persuasive.  In the case where only one controller has been used, which the examiner contends is the case most obvious to one of ordinary skill in the art, the limitations of the claim are taught by the references as noted above.  

	Applicant’s argument on pages 3-4 of the submitted remarks that the “Ray performs a test to obtain operational parameters indicative of the performance of the memory, which can be further analyzed to determine whether the memory under test is counterfeit. By contrast, amended claim 1 determines whether the storage medium is a second-hand storage medium in a completely different way, which depends on the binding history table indicating whether any distinctive controller has been coupled to the storage medium" has been considered but is not persuasive.
	The examiner maintains that the operational parameters received in the binding history by the command of Minamimoto may be evaluated to determine if a storage medium is a second-hand storage medium, which is a determination taught by Ray.  Thus, when viewed in combination, the references teach all limitations of the independent claims.

CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 2-13 and 15-20 contain allowable subject matter as noted in the Non-Final Rejection mailed 6/6/2022.
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1 and 14 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135